Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the amendment filed on 11/10/2020.   Claims 1-11 have been amended.  Claims 1-11 are pending and have been considered.

Priority
16138826, filed 09/21/2018 claims foreign priority to 2017-205677, filed 10/24/2017.

Drawings
The drawings filed on 09/21/20218 are accepted.

Specification
The specification filed on 09/21/2018 is accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites the following limitations “a authority” for examination purpose only the examiner will interpret the limitations as follow “an authority.” Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  claim 3 recites the following limitation “unable” in lines 5 and 6 for examination purpose only the examiner will interpret the limitations as follow “enable.” Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see remarks page 8, with respect to “Remarks Regarding Claims Objections”   have been fully considered and are persuasive.  The objection to claim 7 has been withdrawn in view of the amendment to the claim. 
Applicant’s arguments, see remarks page 8, with respect to “Remarks Regarding Claim Interpretations under 35 U.S.C. 112(f)”   have been fully considered and are persuasive.  The Claim Interpretations has been withdrawn in view of the amendment to the claims. 
Applicant’s arguments, see remarks page 9, with respect to “Remarks Regarding Claims interpretations under 35 U.S.C. 112(b)”   have been fully considered and are persuasive.  The rejection has been withdrawn in view of the amendment to the claims. 
Applicant’s arguments, see remarks page 9, with respect to “Remarks Regarding 35 U.S.C. §101 
Applicant's arguments “ Remarks Regarding Claim 35 U.S.C. §§102/103 Rejections such as “Accordingly, the Applicant respectfully submits that Penilla fails to disclose at least “in accordance with a request from an owner user who owns the vehicle by using a mobile terminal of the owner user through one service provider among the plurality of service providers, the key information in which the periods of time in which the key information is available and that are designated by the request overlap, is distributed to each of a plurality of mobile terminals that are distribution targets.” as recited in the amended independent claim 1 and “causing the key information to be distributed from the external device to another mobile terminal in which the key information is available in a condition where the key information is distributed to the mobile terminal by transmitting a request signal to the external device according to a predetermined manipulation of a user with respect to the mobile terminal” as recited in the amended claim 6.Thus, lacking any teaching and/or suggestion of each and every limitation of amended independent claims 1, 4-6 and 11, it is respectfully submitted that Penilla fails to anticipate the same. It is respectfully submitted that “[ajnticipation requires a showing that each limitation of a claim is found in a single reference.” Atofina v. Great Lakes Chem. Corp., 441 F.3d 991, 999 (Fed. Cir. 2006). Kim does not cure the deficiencies of Penilla. As discussed in KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007), it is necessary to identify the reason why a person of ordinary skill in the art would have been prompted to modify Peniall with Kim in such a manner as to arrive at the inventions as recited in the amended independent claims 1, 4-6 and 11. Obviousness cannot be sustained by mere conclusory statements. Therefore, based on the foregoing, the Applicant respectfully submits that the amended independent claims 1, 4-6 
Penilla et al teaches par.34-36, user can assign an ad advisor account to any individual, wherein the advisor account can be assigned to a guest driver of a vehicle. The guest driver can be, for example, a friend, a known individual, a service person, a valet person or valet service, etc. Figs. 8, 18, 20, 261-267, Figs.26-35an owner of the vehicle Bob, is able to assign electronic keys (e-keys) 650 to any number of users. The device of the guest, who is the recipient of the electronic keys can be of any type of the device. Penilla et al further teaches an owner to distribute key through one of plurality of service provider  such as shared vehicle service, as in Fig.7, car sharing service as in Fig 8, dealership as in Fig.18 which meet the limitations of “a request from an owner user who owns the vehicle by using a mobile terminal of the owner user through one service provider among the plurality of service providers, the key information in which the periods of time in which the key information is available and that are designated by the request overlap, is distributed to each of a plurality of mobile terminals that are distribution targets “and Penilla et al further teaches par. 8-9, 11, 53, 261-267, The unique generation of access codes enables each electronic keyed to be different for each user and each e-key can expire at any time set by a requesting user or can be canceled at any time from a device having access to the Internet. Thus, multiple e-keys can co-exist.
Penilla et al further teaches par.9-11, 21, 261-267, In another embodiment, a method is provided that includes receiving a request to generate electronic key (e-key) for an identified recipient to use a vehicle. The request includes identifying information for enabling sending of the e-key to the recipient via an electronic transmission. The request  causing the key information to be distributed from the external device to another mobile terminal in which the key information is available in a condition where the key information is distributed to the mobile terminal by transmitting a request signal to the external device according to a predetermined manipulation of a user with respect to the mobile terminal.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6 and 8-11 are rejected under 35 U.S.C. 102(a) 2 as being anticipated by Penilla et al. U.S. 2017/0050617 A1.
Claims 1, 4 and 5: Penilla et al teaches an information processing method that is executed by an information processing device, an information processing device comprising a central processing unit (CPU), the CPU being programmed to, the inforkey information processing method comprising and a non-transitory computer readable medium storing an information processing program, the an information processing program causing an information processing device to execute (par.88-90):
limit a period of time in which key information is available, by generating the key information that is transmitted by a mobile terminal to a vehicle for unlocking or activating the vehicle and is defined such that the vehicle reads the period of time, or by generating corresponding relationship information indicating a relationship between identification information corresponding to the key information and the period of time in which the key information is available, the corresponding relationship information being for responding to an inquiry regarding the period of time from the vehicle (par. 34,37, 38,42-45, 47-54 receiving, at a server, a request to generate e-keys for a vehicle associated with a user account, the request identifying a recipient and metadata defining privileges of use for the e-keys. each of a plurality of activated e-keys is associated with different or same privilege settings, as defined in the request to assign the e-keys. The encrypted e-keys are configured for wireless transfer to the vehicle from the device of the recipient. The wireless transfer includes transfer of a device ID of the device of the recipient, and the encrypted e-keys are configured to be decrypted by the vehicle and the access code is associated with the device ID on the vehicle. The access code is transmitted to the device of the recipient from the vehicle, such that the vehicle provides access for use to the device when the access code is used by the device having the device ID. The access code functions as the e-keys for the vehicle and the metadata includes privileges for use of the vehicle while using the e-keys. each e-key is associated with an expiration time, and upon reaching the expiration time, the e-keys are invalidated): and
according to each request from each of a plurality of service providers (such shared vehicle service, as in Fig.7, car sharing service as in Fig 8, dealership as in Fig.18) each of which provides the predetermined service regarding the vehicle (par.34-36, user can assign an ad advisor account to any individual, wherein the advisor account can be assigned to a guest driver of a vehicle. The guest driver can be, for example, a friend, a known individual, a service person, a valet person or valet service, etc. Figs. 8, 18, 20, 261-267, Figs.26-35an owner of the vehicle Bob, is able to assign electronic keys (e-keys) 650 to any number of users. The device of the guest, who is the recipient of the electronic keys can be of any type of the device),
wherein  in accordance with a request from an owner user who owns the vehicle by using a mobile terminal of the owner user through one service provider among the plurality of service providers the CPU is program to distribute the key information in which periods of time in which the key information is available and that are designate by the request  overlap, to each of a plurality of mobile terminals that are distribution targets (par. 8-9, 11, 53, 261-267, The unique generation of access codes enables each electronic keyed to be different for each user and each e-key can expire at any time set by a requesting user or can be canceled at any time from a device having access to the Internet. Thus, multiple e-keys can co-exist).
Claims 6 and 11: Penilla et al a non-transitory computer readable medium storing an information processing program, the information processing program causing an information processing device provided in a mobile terminal to execute and an information processing method that is executed by an information processing device provided in a mobile terminal (par.88-90), the information processing method comprising:
receiving key information for unlocking or activating a vehicle and that is transmitted to the vehicle, the key information being distributed from an external device (par. 7-9, 261-267, The server (external device) is configured to generate a unique access code for the request, and the unique access code is configured with privileges for use of the vehicle. The unique access code is sent as an encrypted unique access code to the portable device over a wireless network. The encrypted unique access code is configured for local wireless transmission to said electronics associated with said vehicle. The electronics associated with said vehicle is configured to decrypt the encrypted access code and enable access to use said vehicle in accordance with the privileges for use defined by said unique access code. The privileges for use further defining a period of time during which the unique access code is to remain active for use of the vehicle. The unique access code when active operates as the e-key for the vehicle to enable one or more functions of unlocking of the vehicle, starting the vehicle, driving the vehicle, or locking the vehicle); and
to another mobile terminal in which the key information is available in a condition where the key information is distributed to the mobile terminal by transmitting a request signal to the external device a predetermined manipulation of a user with respect to the mobile terminal (par.9-11, 21, 261-267, In another embodiment, a method is provided that includes receiving a request to generate electronic key (e-key) for an identified recipient to use a vehicle. The request includes identifying information for enabling sending of the e-key to the recipient via an electronic transmission. The request includes a condition of use of the vehicle. The method includes generating the e-key. The e-key is associated with the condition of use of the vehicle).
Claim 3: Penilla et al teaches Wherein the CPU is programmed to:
 store attribute information on a user of each of the plurality of the mobile terminals (par.132-133), and
distribute the key information with an authority to be unable to activate the vehicle to the mobile terminal of the user who is determined to be unable to drive the vehicle based on the attribute information, among the plurality of mobile terminals (Figs.29, 34, par. 12, 25, 43, 48, 117, 256, 293-294, 303).
Claim 8:  Penilla et al teaches
par.266-267, 270, 279, 281),
wherein in the transmitting of the key information or causing of the key information to be distributed, the key information is caused to be distributed from the external device to the other mobile terminal specified from among the candidate terminals based on the candidate terminal information (par.266-267, 270, 279, 281).
Claim 9:   Penilla et al teaches  
acquiring predetermined identification information from the other mobile terminal (par.266-267, 270, 279, 281),
wherein in the transmitting of the key information or causing of the key information to be distributed, the key information is caused to be distributed from the external device to the other mobile terminal based on the identification information (par.266-267, 270, 279, 281).
Claim 10: Penilla et al teaches:
     wherein in the transmitting of the key information or causing of the key information to be distributed, link information according to a URL scheme for activating a predetermined application for acquiring par.9-11, 21, 261-267).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. U.S. 2017/0050617 A1 in view of Kim et al U.S.2015/0262441 A1.
Claim 2: Penilla et al teaches wherein;
the CPU is programmed to impart the key information with a authority, by generating the key information that is defined such that the vehicle reads the period of time in which the key information is available, or by generating the corresponding relationship information indicating the relationship between the identification information corresponding to the key information and the period of time in which the key information is available, the corresponding relationship information being for responding to the par. 34,37, 38,42-45, 47-54), and
 in accordance with the request the CPU is programmed to distribute the key information with the authority regarding the period of time in which the key information is available or par. 261-267).
Penilla et al does not specifically teach, However Kim et al in a similar field of endeavor teaches 
the number of times the key information is available, the number being designated by the request (Fig.17, Fig.19), 
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the teaching of Penilla et al with the addition feature of Kim et al in order to provide a method of setting restrictions on the usage of a function of a smart key in order to prevent a user of a duplicate smart key from accessing functions of the original smart key is in demand, as suggested by Kim et al par.7.
Claim 7: Penilla et al 
par. 261-267).
Penilla et al does not specifically teach, However Kim et al in a similar field of endeavor teaches 
wherein the number of times the key information is available is limited (fig.17, Fig.19), 
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the teaching of Penilla et al with the addition feature of Kim et al in order to provide a method of setting restrictions on the usage of a function of a smart key in order to prevent a user of a duplicate smart key from accessing functions of the original smart key is in demand, as suggested by Kim et al par.7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATOUMATA TRAORE whose telephone number is (571)270-1685.  The examiner can normally be reached on 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






Wednesday, January 13, 2021
/FATOUMATA TRAORE/              Primary Examiner, Art Unit 2436